Exhibit as of May 28, 2008 Pervasip Corp. (f/k/a eLEC Communications Corp.) 75 South Broadway, Suite 302 White Plains, NY 10601 Attention:Chief Executive Officer Re:Amendment to Warrants Ladies and Gentlemen: Reference is made to (a) the Securities Purchase Agreement dated as of the date hereof (as amended, restated, modified and/or supplemented from time to time, the “Securities Purchase Agreement”) by and between PERVASIP CORP. (f/k/a/eLEC Communications Corp.), a New York corporation (the “Company”), Valens
